Case 1:21-cv-20839-DLG Document 1 Entered on FLSD Docket 03/02/2021 Page 1 of 6

                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                              CASE NO. ____________________

 THEODORE HAASE,

        Plaintiff,

 v.

 NCL (BAHAMAS) LTD., a Bermuda Company,

        Defendant.
                                                   /

                      COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, THEODORE HAASE (hereinafter “Plaintiff”), sues Defendant, NCL

 (BAHAMAS) LTD. (hereinafter “Defendant”), and alleges:

                                PRELIMINARY ALLEGATIONS

        1.      Plaintiff, THEODORE HAASE, is a citizen and resident of Margate, New Jersey.

        2.      Defendant, NCL (BAHAMAS) LTD., is a foreign entity with its principal place of

 business in Miami, Florida at 7665 Corporate Center Drive, Miami, Florida 33126.

        3.      The matter in controversy exceeds, exclusive of interest and costs, the sum specified

 by 28 USC §1332 and involves complete diversity of citizenship under 28 USC §1332.

        4.      At all times material hereto, Defendant, personally or through an agent:

        a. Operated, conducted, engaged in, or carried on a business venture in this state and/or
           county or had an office or agency in this state and/or county;
        b. Was engaged in substantial and not isolated activity within this state;
        c. Purposefully availed itself of the benefits of conducting activities within Florida by
           purposefully directing its activities in and toward the state, thus obtaining the benefits
           and protections of the state’s laws;
        d. Committed one or more of the acts stated in Fla.Stat. §§48.081, 48.181, or 48.193;
        e. The acts of Defendant set out in this Complaint occurred in whole or in part in this
           county and/or state;
        f. Operated vessels in the waters of this state;
        g. Defendant was engaged in the business of providing to the public and Plaintiff in
           particular, for compensation, vacation cruises aboard NORWEGIAN BLISS.

        5.      Defendant is subject to the jurisdiction of the courts of this state.
Case 1:21-cv-20839-DLG Document 1 Entered on FLSD Docket
                                                    Haase03/02/2021  Page 2
                                                          v. NCL (Bahamas)   of 6
                                                                           Ltd.


         6.     The causes of action asserted in this Complaint arise under the General Maritime

 Law of the United States.

         7.     At all times material hereto, Defendant owned, operated, managed, maintained,

 and/or controlled NORWEGIAN BLISS.

         8.     At all times material hereto, Defendant had exclusive custody and control of

 NORWEGIAN BLISS.

         9.     On or about March 4, 2020, Plaintiff was a passenger aboard NORWEGIAN

 BLISS which was in navigable waters.

         10.    On or about March 4, 2020, Plaintiff slipped and fell in his cabin shower as a result

 of the negligence and failure to maintain of Defendant. Although not apparent to Plaintiff, the

 shower floor was unreasonably worn and, because he was not provided with any rubber mat or

 other like devise to place down, this made the floor unreasonably slippery and caused him to slip

 while showering. Because the shower was not equipped with proper handrails or grab-bars,

 Plaintiff attempted to catch himself with the shower door. However, due to a faulty stopper at the

 bottom of the door, the door opened both in an out, and as Plaintiff grabbed onto the door to keep

 himself from falling, the door opened into the shower causing him to fall and severely injure his

 right knee. Upon information and belief, previously, other passengers on Defendant’s ships have

 been injured under similar circumstances as a result of Defendant’s failure to exercise reasonable

 care.

         11.    Prior to his fall, Plaintiff had requested a rubber shower mat from his cabin steward,

 but none was provided. Shortly after his fall, during Defendant’s investigation of his incident,

 Defendant’s security officer advised Plaintiff advised Plaintiff that the shower floor was very worn

 making it unreasonably slippery.

         12.    As a consequence, Plaintiff sustained severe injury to his right knee, involving at

 least 2 meniscal tears, and necessitated medical care in the ship’s Medical Department and ashore
                                                2
                                    EDUARDO J. HERNANDEZ, LLC
Case 1:21-cv-20839-DLG Document 1 Entered on FLSD Docket
                                                    Haase03/02/2021  Page 3
                                                          v. NCL (Bahamas)   of 6
                                                                           Ltd.

 in Nassau, Bahamas.

        13.     As a consequence, Plaintiff has also necessitated continued medical care following

 his return home.

        14.     All conditions precedent to the maintenance of this action have been performed, or,

 alternatively, have been waived.

                                    COUNT I – NEGLIGENCE

        Plaintiff realleges, adopts, and incorporates by reference the allegations in Paragraphs one

 (1) through fourteen (14) as though fully alleged herein.

        15.     At all times material, Defendant owed Plaintiff a duty of reasonable care under the

 circumstances. Kermarec v. Compagnie Generale Transatlantique, 358 U.S. 625, 79 S.Ct. 406

 (1959); Everett v. Carnival Cruise Lines, Inc., 912 F.2d 1355 (11th Cir. 1990); Keefe v. Bahama

 Cruise Line, Inc., 867 F.2d 1318 (11th Cir. 1989), on remand, 715 F.Supp. 1069 (M.D.Fla. 1989).

        16.     On or about March 4, 2020, Defendant, and/or its agents, employees, and/or

 servants breached its/their duty to provide Plaintiff with reasonable care under the circumstances.

        17.     On or about March 4, 2020, Plaintiff was injured due to the fault and/or negligence

 of Defendant, and/or its agents, employees, and/or servants as follows:

           a. Failure to exercise reasonable care under the circumstances for Plaintiff’s safety;
              and/or
           b. Failure to provide Plaintiff with a reasonably safe shower in Plaintiff’s cabin,
              inclusive of a safe floor, proper handrails/grab-bars, and a properly functioning door;
              and/or
           c. Negligently maintaining the shower in Plaintiff’s cabin, inclusive of a safe floor,
              proper handrails/grab-bars, and a properly functioning door rendering the shower
              unsafe for passengers, including Plaintiff; and/or
           d. Negligently failing to repair the shower in Plaintiff’s cabin, inclusive of the floor,
              the handrails/grab-bars, and the door rendering the shower unsafe for passengers,
              including Plaintiff; and/or
           e. Failure to equip the floor of the shower with an adequate anti-slip covering or
              provide a rubber mat or other similar coverings to allow for safe use of the shower
              in Plaintiff’s cabin; and/or
           f. Failure to comply with safety codes and standards designed and promulgated to
              reduce the risk of the type of accident suffered by Plaintiff; and/or
           g. Failure to have adequate risk management procedures in place designed to reduce
              the occurrence of the type of accident suffered by Plaintiff; and/or

                                                3
                                    EDUARDO J. HERNANDEZ, LLC
Case 1:21-cv-20839-DLG Document 1 Entered on FLSD Docket
                                                    Haase03/02/2021  Page 4
                                                          v. NCL (Bahamas)   of 6
                                                                           Ltd.

           h. Failure to take steps as a result of prior similar incidents to reduce and/or prevent
              the type of accident suffered by Plaintiff.

        18.     Defendant created the foregoing conditions causing Plaintiff’s accident.

        19.     Alternatively, Defendant knew of the foregoing conditions causing Plaintiff’s

 accident and did not correct them, or the conditions existed for a sufficient length of time so that

 Defendant, in the exercise of reasonable care under the circumstances, should have learned of them

 and corrected them.

        20.     The conditions created and/or known to Defendant occurred with sufficient

 regularity so as to be reasonably foreseeable to Defendant.

        21.     As a direct and proximate result of the negligence of Defendant, Plaintiff was

 injured about Plaintiff’s body and extremities; suffered physical pain, mental anguish, loss of

 enjoyment of life, disability, disfigurement, aggravation of previously existing conditions;

 incurred medical expenses in the care and treatment of Plaintiff’s injuries; and has suffered

 physical handicap. Plaintiff also lost the value of his cruise. The injuries are permanent or

 continuing in nature, and Plaintiff will suffer the losses and impairments in the future.

        WHEREFORE, Plaintiff demands judgment for all damages recoverable under the law

 against Defendant, interest as permitted by law, and demands a trial by Jury.

                               COUNT II – FAILURE TO WARN

        Plaintiff realleges, adopts, and incorporates by reference the allegations in Paragraphs one

 (1) through fourteen (14) as though fully alleged herein.

        22.     At all times material, Defendant owed Plaintiff a duty of reasonable care under the

 circumstances, which includes a duty to warn of hidden dangerous conditions known or, in the

 exercise of reasonable care, knowable to Defendant. Poole v. Carnival Corp., Case No. 14-20237-

 Cooke/Torres (S.D.Fla. Apr. 8, 2015); Luby v. Carnival Cruise Lines, Inc., 633 F.Supp. 40

 (S.D.Fla. 1986), aff’d, 808 F.2d 60 (11th Cir. 1986).

        23.     On or about March 4, 2020, Defendant, and/or its agents, employees, and/or

                                                 4
                                     EDUARDO J. HERNANDEZ, LLC
Case 1:21-cv-20839-DLG Document 1 Entered on FLSD Docket
                                                    Haase03/02/2021  Page 5
                                                          v. NCL (Bahamas)   of 6
                                                                           Ltd.

 servants breached its/their duty to provide Plaintiff with reasonable care under the circumstances

 by failing to warn Plaintiff of a dangerous condition known to Defendant.

        24.     On or about March 4, 2020, Plaintiff was injured due to the fault and/or negligence

 of Defendant, and/or its agents, employees, and/or servants as follows:

        a. Failure to warn Plaintiff of a dangerous condition, to wit: an unreasonably slippery
           cabin shower floor which created a hidden, non-obvious slip hazard and rendered the
           shower unreasonably dangerous for Plaintiff and which Defendant was on actual notice
           of, or, in the exercise of reasonable care, should have had knowledge of and been on
           notice of; and/or
        b. Failure to warn Plaintiff of a dangerous condition, to wit: that the shower was not
           equipped with proper handrails/grab-bars to prevent this very type of incident which
           created a hidden, non-obvious hazard and rendered the shower unreasonably dangerous
           for Plaintiff and which Defendant was on actual notice of, or, in the exercise of
           reasonable care, should have had knowledge of and been on notice of; and/or
        c. Failure to warn Plaintiff of a dangerous condition, to wit: that the shower door opened
           in and out which created a hidden, non-obvious hazard and rendered the shower
           unreasonably dangerous for Plaintiff and which Defendant was on actual notice of, or,
           in the exercise of reasonable care, should have had knowledge of and been on notice
           of.

        25.     Defendant created the foregoing conditions causing Plaintiff’s accident, but did not

 warn Plaintiff of the hidden dangerous conditions.

        26.     Alternatively, Defendant knew of the foregoing conditions causing Plaintiff’s

 accident, but did not warn Plaintiff of the hidden dangerous conditions, or the conditions existed

 for a sufficient length of time so that Defendant, in the exercise of reasonable care under the

 circumstances, should have learned of them and warned Plaintiff of the hidden dangerous

 condition.

        27.     The conditions created and/or known to Defendant occurred with sufficient

 regularity so as to be reasonably foreseeable to Defendant, such that Defendant was under an

 obligation to warn Plaintiff.

        28.     As a direct and proximate result of the negligence of Defendant, Plaintiff was

 injured about Plaintiff’s body and extremities; suffered physical pain, mental anguish, loss of

 enjoyment of life, disability, disfigurement, aggravation of previously existing conditions;

 incurred medical expenses in the care and treatment of Plaintiff’s injuries; and has suffered
                                                5
                                    EDUARDO J. HERNANDEZ, LLC
Case 1:21-cv-20839-DLG Document 1 Entered on FLSD Docket
                                                    Haase03/02/2021  Page 6
                                                          v. NCL (Bahamas)   of 6
                                                                           Ltd.

 physical handicap. Plaintiff also lost the value of his cruise. The injuries are permanent or

 continuing in nature, and Plaintiff will suffer the losses and impairments in the future.

        WHEREFORE, Plaintiff demands judgment for all damages recoverable under the law

 against Defendant, interest as permitted by law, and demands a trial by Jury.



 DATE: March 2, 2021

                                                       Respectfully submitted,

                                                       EDUARDO J. HERNANDEZ, LLC
                                                       Attorneys for Plaintiff
                                                       10691 N. Kendall Drive – Suite 109
                                                       Miami, Florida 33176
                                                       Telephone: (305) 567-0910
                                                       Facsimile: (786) 454-8905

                                               By:     /s/ Eduardo J. Hernandez
                                                       EDUARDO J. HERNANDEZ
                                                       Florida Bar No. 061451
                                                       ehernandez@ejh-law.com




                                                 6
                                     EDUARDO J. HERNANDEZ, LLC
